Filed 08/11/21                             Case 09-28900                                      Doc 117



                                       FOR PUBLICATION
                                                                           FILED
        1
                                                                         AUG 11 2021
        2                       UNITED STATES BANKRUPTCY COURT
                                                                   UNITO          M(RlJ
                                                                                    UPTCYFi
        3                       EASTERN DISTRICT OF CALIFORNIA      EASTERN'
                                                                          DISTRBA
                                                                                ICTOFCA

        4   In re:                               )   Case No. 09-28900-C-7

        5   JESTINA PICKETT,

        6                        Debtor.

        7

        8                      OPINION REGARDING UNCLAIMED FUNDS
                                     UNDER 28 U.S.C. § 2042
        9

      10    CHRISTOPHER N. KLEIN, Bankruptcy Judge:

      11         This unclaimed money situation is part of the hangover from

      12    the real estate bubble that burst into the Great Recession.

      13         The chapter 7 trustee sold the debtor's over-encumbered real

      14    estate because no deed of trust was recorded, leaving the

      15    mortgagee with an unsecured claim. The trustee distributed

      16    $228,288.47 as the mortgagee's pro rata share but the check was

       17   not cashed. The funds are now on deposit in the Treasury.

       18        The debtor and the mortgagee's servicer have filed competing

       19   petitions for payment of the unclaimed funds from the Treasury

       20   pursuant to 28 U.S.C. § 2042, which requires "full proof" of

       21   being the "rightful owner" who is "entitled" to the funds.

       22        The debtor's petition poses the question whether a debtor

       23   can be a "rightful owner" and "entitled to" money distributed to

       24   a creditor under 11 U.S.C. § 726(a) (2) on account of an allowed

       25   claim solely because the creditor did not cash the trustee's

       26   distribution check. The answer is: no.

       27        As to the servicer, has it provided "full proof" it is

       28   "entitled" to the funds? The answer is: not yet.
Filed 08/11/21                            Case 09-28900                              Doc 117



        1                                     Facts

        2            In May 2005, Jestina Pickett executed an Adjustable Rate

        3       Note promising to pay GreenPoint Mortgage Funding, Inc., $536,000
        4       over 40 years, to be secured by a deed of trust on 424 East

        5       Heritage Drive, Mountain House, California. Proceeds were used by

        6       GreenPoint to pay itself $467,000 and release the deed of trust

        7       on a prior GreenPoint loan.

        8            The note was endorsed to the order of Wells Fargo Bank, N.A.

                as Trustee for Structured Asset Mortgage Investments II Inc.,

      10        GreenPoint Mortgage Funding Trust 2005-AR4, Mortgage Pass-Through

      11        Certificates, Series 2005-AR4.

      12             JP Morgan Chase Bank-EMC, doing business under the name EMC

      13 I Mortgage Corporation became the loan servicer.1

      14             The title company handling the transaction released the

      15 I former deed of trust but neglected to record a new deed of trust.

      16             Ms. Pickett filed a chapter 7 case May 5, 2009, scheduling

       17 1 424 East Heritage as worth $320,000, subject to $671,000 in

       18       mortgage debt. She did not reside there. None of her prior

       19       residences dating back to January 2006 were at 434 East Heritage.

       20            She claimed 424 East Heritage as exempt under the 2009

       21   I   version of California Code of Civil Procedure § 703.140(b) (1) in

       22       the amount of zero. And, she claimed only $1,950 of the $18,350

       23       she could have exempted "in any property" under § 703.140(b) (5),2

       24

       25            'For clarity in the face of the prestidigitation in the
                structured finance industry, JP Morgan Chase-EMC is referred to
       26       in this opinion by the misnomer "mortgagee." Formally, it is the
                servicer and Specialized Loan Servicing LLC is subservicer.
       27
                     2California opted out of the § 522(d) federal exemptions but
       28       cloned them by enacting Cal. Code Civ. P. § 703.140(b). In re
                Petruzzelli, 139 B.R. 241, 244 (Bankr. E.D. Cal. 1992)
Filed 08/11/21                        Case 09-28900                             Doc 117



        1   leaving $16,400 in exemptions "in any property" unclaimed.

        2        In her Statement of Intention, she said she planned to

        3   retain 424 East Heritage and "reaffirm at market value," but the

        4   mortgagee did not agree to reaffirm.

        5        Discharge was entered, and the case was closed August 14,

        6   2009, as a routine no-asset case.

        7        The case was reopened in 2012 when it was discovered that no

        8   deed of trust was recorded. The chapter 7 trustee marketed and

        9   sold the property free and clear of liens for $292,000.

      10         Although the debtor could have amended her claim of

      11    exemptions in the reopened case to include the extra $16,400 "in

      12    any property" available under state law, she did not do so.

      13         JP Morgan Chase-EMC, the loan servicer, filed a timely proof

      14    of claim for $671,000. There was no objection to the claim, which

      15    was allowed and paid to the extent permissible.

      16         The chapter 7 trustee ultimately distributed 34 percent pro

      17    rata on allowed unsecured claims under § 726(a) (2), leaving

       18   $459,472.22 in claims discharged without payment.

       19        The trustee's check to JP Morgan Chase-EMC for $228,288.47

      20    was not cashed.' As required by 11 U.S.C. § 347(a), the trustee

       21

       22        3The reopening motion papers include a declaration from the
            chapter 7 trustee describing the circumstances. Motion of United
       23   States Trustee to Reopen Case. Dkts. #23 & 24 (March 21, 2011)
       24        'The trustee describes tussle with the mortgagee for control
            of the property in his Narrative Supplement to Trustee's Final
       25
            Account. There apparently was much jawboning, some activity in
       26   state court, including a lis pendens filed by the mortgagee, but
            no adversary proceeding. Dkt. #61 (Feb. 3, 2012)
       27
                 5The trustee notes his understanding that the mortgagee was

       28   concerned that it not "jeopardize insurance claim recovery."
            Trustee's Narrative. Dkt. #61, at 3 (Feb. 3 2012)

                                            3
Filed 08/11/21                        Case 09-28900                               Doc 117



        1 stopped payment and paid that amount into court on June 19, 2012.

       2         The Clerk of Court, pursuant to 28 U.S.C. § 2041, deposited

        3 $228,288.47 with the Treasurer of the United States "in the name

        4 and to the credit" of the court.

        5        After five years, in accordance with 28 U.S.C. § 2042, the

        6 Clerk of Court deposited that sum in the Treasury "in the name

        7 and to the credit of the United States," where it now reposes.

        8        Brighton Capital Corporation, an unclaimed funds finder,

        9 contracted with the debtor in 2019 to assist her in obtaining the

      10 funds in exchange for $43,374.80.

      11         Upon reviewing the petition presented by Brighton, this

      12 court ordered that there be a hearing on notice to the United

      13 States attorney with a view to "full proof" that the debtor is

      14 "entitled" to the funds. This court also ordered that notice be

      15 directed to the agent for service of process of JP Morgan Chase.

      16         Specialized Loan Servicing LLC emerged to file an opposition

       17 to the debtor's petition, asserting it is the authorized servicer

       18 of the loan, and countered with a request that the $228,288.47 be

       19 paid to it for the benefit of the loan's beneficiary.

       20        The United States attorney did not take a position.

       21        Faced with competing petitions, this court issued a

       22 scheduling order, fixed a discovery deadline in the contested

       23 matter, and proceeded toward an evidentiary hearing.

       24

       25                             Jurisdiction

       26        Jurisdiction is founded on 28 U.S.C. §§ 1334(a)   &   (e) (1).

       27 This is a core proceeding a bankruptcy judge may hear and

       28 determine. 28 U.S.C. § 157(b) (2) (A)


                                             0
Filed 08/11/21                           Case 09-28900                             Doc 117



                This court retains exclusive jurisdiction over bankruptcy
        l
        2 case funds deposited in the Treasury as a custodial escheat

        3 pursuant to 28 U.S.C. § 2042 that are held "in the name and for

        4 the credit of the United States" subject to the requirement of a

        5 court order for payment. The funds in a status of custodial

        6 escheat have not been abandoned pursuant to 11 U.S.C. § 554 and

        7 retain their character as property of the estate subject to

        8 exclusive bankruptcy jurisdiction. 28 U.S.C. § 1334(e) (1).

        9
      10                                  Discussion

      11            It is undisputed that the $671,000 allowed claim was valid,

      12 that claims required to be paid under § 726(a) (2) were not paid

      .13 I in full, and that no funds were abandoned.

       14 I

       15                                      I

       16                    Statutes Applicable to Unclaimed Funds

       17           Bankruptcy Code § 347(a) requires that 90 days after a final

       18      distribution under §§ 726, 1194, 1226, or 1326, the trustee shall

       19 stop payment on any check remaining unpaid and any remaining

       20      property of the estate shall be paid into the court and disposed

       21 I of under chapter 129 of title 28. 11 U.S.C. § 347(a).

                    Chapter 129 of title 28 consists of only two provisions:
       23     1§§ 2041 and 2042...

       24           Deposit of moneys in pending or adjudicated cases is
       25      governed initially by 28 U.S.C. § 2041:

       26           All moneys paid into any court of the United States, or
                    received by the officers thereof, in any case pending or
       27           adjudicated in such court, shall be forthwith deposited with
                    the Treasurer of the United States or a designated
                    depositary, in the name and to the credit of such court.


                                                5
Filed 08/11/21                            Case 09-28900                              Doc 117



        1           This section shall not prevent the delivery of any such
                    money to the rightful owners upon security, according to the
        2           agreement of parties, under the direction of the court.

        3 28 U.S.C. § 2041.

        4           The withdrawal provision has two independent aspects

        5 embedded in 28 U.S.C. §2042        -   the requirement of court order to

        6 withdraw funds and the requirement of custodial escheat:

        7           No money deposited under section 2041 of this title shall be
                    withdrawn except by order of court.
        8
                    In every case in which the right to withdraw money deposited
        9           in court under section 2041 has been adjudicated or is not
                    in dispute and such money has remained so deposited for at
      10            least five years unclaimed by the person entitled thereto,
                    such court shall cause such money to be deposited in the
      11            Treasury in the name and to the credit of the United states.
                    Any claimant entitled to any such money may, on petition to
      12            the court and upon notice to the United States attorney and
                    full proof of the right thereto, obtain an order directing
      13            payment to him.                                    -




      14 28 U.S.C. § 2042.

      15            Key terms distilled from these provisions are "rightful

      16 owner" and "entitled to" and "full proof of the right thereto."

      17            Case law clarifies that proof requires proof of a "present

      18 entitlement" to funds. E.g., In re Pena, 600 B.R. 415, 421-22
      19        (9th cir. BAP 2019), aff'd, 974 F.3d 934 (9th cir. 2020)

      20             In the meanwhile, the funds in custodial escheat in the

      21    I   Treasury retain their status as property of the estate because

      22 they have not been abandoned and continue within the exclusive

      23 jurisdiction of the bankruptcy court. 28 U.S.C. § 1334(e) (1).

      24

      25                                         II

      26                                Debtor's Theories
      27             The debtor's principal legal theory is that years of
      28 inaction by JP Morgan Chase-EMC amounts to withdrawal or


                                                  LOA
Filed 08/11/21                          Case 09-28900                              Doc 117



        1 abandonment of the claim, with the asserted consequence that the

        2 estate has become a so-called "surplus" estate in which the

        3 debtor is entitled to a distribution under § 726(a)(6) .
        4

        5

        6        The flaw in the debtor's logic about § 726(a) (6) is that it

        7 assumes away the adjudication inherent in the allowance of the

        8 proof of claim. The allowance and payment of $228,288.47 on the

        9 $671,000 claim, to which there was no objection, operated as an
      10 adjudication, within the meaning of § 2042, that JP Morgan Chase-
      11 EMC is entitled to be paid up to $671,000.

      12         To be sure, it is possible, even at this late date, to

      13 reconsider and disallow a claim for "cause" according to the

      14 equities of the case. 11 U.S.C. § 502(j); Fed. R. Bankr. P. 3008

      15 & 9024. But no motion has been made and equities are dubious.
      16         As the Collier treatise authors note, it is not clear

      17 whether a trustee or debtor may seek to have a claim disallowed

      18 and the funds reallocated if a check is unclaimed for a long

      19 period of time or a creditor cannot be located during a case. 3

      20 Collier on Bankruptcy ¶ 347.02 (Richard Levin      &   Henry J. Sommer,

      21 eds., 16th ed.)   .   What should be clear, however, is that a chapter

      22 7 debtor cannot leapfrog unpaid creditors in the § 726

      23 distribution reqime.
      24         At a minimum, there must be some reason to depart from the

      25 norm established by the statute. Here, none suggests itself. JP

      26 Morgan Chase-EMC has suffered the indignity of demotion to

      27 unsecured status and having to share pro rata with less

      28 privileged creditors, but no question has been raised about the


                                              7
Filed 08/11/21                          Case 09-28900                                 Doc 117



        1 merits of the claim itself. Whatever else "cause" may mean in

        2 § 502(j), creditor sloth does not qualify as § 502(j) "cause."
        3        Unless the JP Morgan Chase-EMC $671,000 claim is either

        4 withdrawn or disallowed, it is impossible for the § 726 waterfall

        5 to yield a "surplus" distribution to the debtor per § 726(a)(6) .
        6        The fact that JP Morgan Chase-EMC may have been reclining on

        7 its rights for nearly a decade is mere self-inflicted economic

        8 harm not affecting the merits of its claim. It could have been

        9 paid $228,288.47 in 2012 dollars, now it stands to be paid

       10 $228,288.47 in 2021 dollars.
      11

      12                                      3
      13         The debtor argues that the case should not have been

      14 reopened in the first instance. The theory is that § 554(c)

      15 operated to abandon 424 East Heritage to the debtor and to deem

      16 it administered for purposes of § 350 when the bankruptcy case

      17 was first closed. 11 U.S.C. § 554(c) .

       18        However, property of the estate that was not abandoned by

       19 operation of § 554(c) included the unscheduled cause of action to

      20 avoid the defective secured interest on 424 East Heritage. That

      21 cause of action remained property of the estate after closing of

      22 the case. 11 U.S.C. § 554(d).

      23         Moreover, what led to the case being reopened was the act of

      24 the debtor's agent    -   her bankruptcy counsel   -   informing the then-

      25 former trustee that the deed of trust had not been recorded. If

      26 she had done nothing, foreclosure loomed with no value for her.

      27         Nobody questioned the reopening at the time. Nobody raised a

      28 § 554(c) technical abandonment issue. Nobody formally challenged
Filed 08/11/21                               Case 09-28900                                      Doc 117



        1   either the trustee's authority to administer and sell 424 East
        2   Heritage as property of the estate or this court's assertion of

        3 jurisdiction over the property. Nobody objected to closing the

        4 fully-noticed sale free and clear of liens. Title was transferred

        5 to buyers in a market transaction that would be inequitable to

        6 upset. The matter is final and beyond cavil.
        7

        8                                          C
        9        The debtor also appeals to equity. She says that she should
      10    be entitled to the funds because the sale of her property is

      11 their source. That does not suffice to overcome the provisions of
      12    the. Bankruptcy Code.

      13         The protection for the debtor was her ability to exempt some

      14 of the sale proceeds. As noted, in the reopened case she could

      15    have amended her claim of exemptions to exempt $16,400 of the

      16    proceeds under the California Code of Civil Procedure

      17    § 170.140(b) (5)   "in   any   property"   on       a   no-questions-asked basis.
      18    Fed. R. Bankr. P. 1009(a); Goswami         v.       MTC Distrib. (In    re




      19    Goswami), 304 B.R. 386, 392-93 (9th Cir. BAP 2003); cf. Martinson

      20    v. Michael (In re Michael), 163 F.3d 526, 529 (9th Cir. 1998)

       21   (right to amend includes exemptions)            .   She did not do so.

      22         In short, there is no dispute about validity of the $671,000

      23 claim. There is no dispute that claims required to be paid under

      24 § 726(a) (2) were not paid in full. And, there is no basis to

       25   argue that the funds were in any way abandoned by the trustee.

      26         The debtor cannot help herself to the property of a creditor

      27 merely, because the creditor has not been paying attention.

       28
Filed 08/11/21                          Case 09-28900                           Doc 117



        1                                    III
        2

        3        Reported cases regarding unclaimed funds, none of which is

        4 on all fours with this case, are consistent with this conclusion.
        5        The Ninth Circuit decided an analogous unclaimed funds issue

        6 by ruling that rents are assets separate from the underlying

        7 properties. Pena, 974 F.3d at 939-40, aff'g 600 B.R. 415, aff'g

        8 No. 12-13170-A-7, Dkt. #707 (Bankr. E.D. Cal. Mar. 29, 2018)
        9        It ruled in Pena that a debtor does not meet the burden of

      10 establishing his entitlement to funds by simply alleging that

      11 other parties are not entitled to them. Pena, 974 F.3d at 940.
      12         In what the Ninth Circuit's Pena panel described as a

      13 "careful, well-reasoned opinion," the BAP's Pena decision

      14 detailed how a petitioner for funds must have a "present

      15 entitlement" to them and that, as between a debtor and unsecured

      16 creditors who have not been paid in full, unpaid creditors have

      17 the superior right. Pena, 600 B.R. at 422-24.
      18         There cannot be a "surplus" entitled to distribution to the

       19 debtor under § 726(a) (6) when unpaid claims remain. Pena, 974

      20 F.3d at 940. That is the situation here.

      21         Petitioners for unclaimed funds have the burden of proof of

      22 present entitlement to receive the funds. E.g., Pena, 600 B.R. at

      23 421-22; In re Percolla, 2008 WL 1969584, at *34 (Bankr. E.D.

      24 Cal. 2008)   .   The debtor has not carried her burden of proof.

      25         It has also been held that a chapter 11 debtor cannot

      26 capture unclaimed funds when the terms of the confirmed chapter

      27 11 plan prohibit equity security holders from receiving a

       28 distribution before all higher priority classes are paid. In re


                                              10
Filed 08/11/21                        Case 09-28900                             Doc 117



        1 Connor Corp., 2008 WL 2414316, at *2 (Bankr. E.D.N.C. 2008).

        2        That is the situation here; according to the trustee's Final

        3 Account, $459,472.22 was discharged without payment. There could

        4 be no distribution to the debtor under § 726(a) (6) until those

        5 unpaid claims are dealt with.

        6

        7                                   Iv.

        8                    Specialized Loan Servicinq LLC
        9        Specialized Loan Servicing LLC has presented copies of the

      10 debtor's signed promissory note, the cover page to the

      11 Subservicing Agreement (Non-Agency Securitized Loans) between JP

      12 Morgan Chase Bank, National Association, as Servicer and
       I

      13 Specialized Loan Servicing LLC as Subservicer Effective as of

      14 November 6, 2014, and a Notice of Servicing Transfer addressed to

      15 the debtor dated December 8, 2014.6

       16        It also has represented that it would be satisfactory if

       17 this court were to order that payment from the Treasury be made

       18 to the order of JP Morgan Chase-EMC, as stated on the allowed

       19 proof of claim. This provides some assurance that Specialized

      20 Loan Servicing LLC is not an imposter.

       21        Two difficulties, however, fall short of "full proof" within

       22 the meaning of § 2042.

       23        First, the text of the Subservicer Agreement is not

       24 provided. Counsel for Specialized Loan Servicing LLC asserted in

       25

       26
                'Why would Specialized Loan Servicing LLC address a "we-are-
       27 your-new-loan-servicer" communication to a discharged debtor
           regarding a debt that is not supported by a lien? See 11 U.S.C.
       28 § 524 (a) (2) JP Morgan Chase-EMC and Specialized Loan Servicing
                       .



           LLC might have explaining to do.

                                            11
Filed 08/11/21                            Case 09-28900                            Doc 117



        1 open court that the text is "privileged" without articulating any

        2       basis for privilege.

                     This court doubts that there is an applicable evidentiary

        4 privilege independent of a court's plenary ability to protect

        5       confidential commercial and financial information from public

        6       disclosure. See, e.g., 11 U.S.C. § 107(b) (1); Fed. R. Civ. P.
        7       26(c), incorporated by Fed. R. Bankr. P. 7026.

        8            Moreover, this court has had the experience of a lawyer for
        9       a servicer confidently asserting in open court that a servicing

      10        contract authorized "X", then after being forced to produce the
      11 contract it turned out to forbid "X". Once bitten, twice shy.
      12            "Full proof" for purposes of § 2042 requires producing the

      13        full text of the Subservicing Agreement.

      14             Second, the trustee's Narrative Supplement to Trustee's

      15 Final Account, Dkt. # 61, alludes to his understanding that the

      16        mortgagee was reluctant to release its lis pendens and to agree

       17 to the sale of 424 East Heritage out of concern that such "would

       18 jeopardize insurance claim recovery."

       19            If there was an insurance claim recovery on account of a

       20       title company's failure to record a deed of trust, then it

       21 follows that the insurer may have subrogation rights that affect

       22       the requirement of "present entitlement." "Full proof" for

       23       purposes of § 2042 requires demonstration that there is not a

       24       competing subrogation claim.

       25
       26                                      ***

       27            For the reasons stated in this decision, which contains

       28   I   findings of fact and conclusions of law:


                                                12
Filed 08/11/21                        Case 09-28900                           Doc 117



        1        The debtor's petition for payment of $228,288.47 from the
        2   Treasury will be DENIED with prejudice. The application of

        3   Specialized Loan Servicing LLC will be DENIED without prejudice

        4 to being renewed upon demonstration of the actual terms of the

        5 Subservicing agreement with JP Morgan Chase Bank, N.A. and upon

        6   demonstration that no insurer has competing rights.

        7        An appropriate separate order will issue.

        8

        9   Dated: August 11, 2021
      10

      11

      12                                    United Sates Bankruptcy Judge
      13

      14

      15

      16

       17

      18

       19

      20

      21

      22

       23

       24

       25

       26

       27

       28


                                            13
